Patterson v County of Erie (2022 NY Slip Op 01667)





Patterson v County of Erie


2022 NY Slip Op 01667


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, WINSLOW, AND BANNISTER, JJ.


187 CA 20-01503

[*1]STEVEN PATTERSON AND ADRIENNE PATTERSON, AS GUARDIANS OF THE PERSON OF TERRANCE PATTERSON, PLAINTIFFS-RESPONDENTS,
vCOUNTY OF ERIE, ET AL., DEFENDANTS, GATEWAY-LONGVIEW FOUNDATION, GATEWAY-LONGVIEW, INC., AND FRANCENIA REED, DEFENDANTS-APPELLANTS. (ACTION NO. 1.)  WILLIAM D. MALDOVAN, PUBLIC ADMINISTRATOR OF ERIE COUNTY, AS ADMINISTRATOR OF THE ESTATE OF TERRELL PARKER, DECEASED, PLAINTIFF-RESPONDENT, 
COUNTY OF ERIE, ET AL., DEFENDANTS, GATEWAY-LONGVIEW FOUNDATION, GATEWAY-LONGVIEW, INC., AND FRANCENIA REED, DEFENDANTS-APPELLANTS. (ACTION NO. 2.) 


GOLDBERG SEGALLA LLP, BUFFALO (MEGHAN M. BROWN OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
PAUL WILLIAM BELTZ, P.C., BUFFALO (ANNE BELTZ RIMMLER OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Deborah A. Chimes, J.), entered October 19, 2020. The order, among other things, denied in part the motion of defendants Gateway-Longview Foundation, Gateway-Longview, Inc., and Francenia Reed seeking summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court